DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2017/0013231 by Kwon (“Kwon”).

	As to claim 1, Kwon discloses an electronic apparatus (Kwon, display apparatus 10, Figure 1) comprising: 
an input/output interface connected to a source apparatus (Kwon, The signal receiver 11 receives an image signal having a predetermined resolution from the external apparatus 17. The signal receiver 11 may be variously achieved in accordance with formats of a receiving broadcast signal and the types of the display apparatus 10. For example, the signal receiver 11 may include a tuner for receiving a radio frequency (RF) broadcast signal from a broadcasting station or a satellite signal. Alternatively, the signal receiver 11 may receive an image signal from the external apparatus 17, e.g., a PC, a DVD player, etc. connected to the display apparatus 10. Figure 1, ¶ [0073]); 
a display (Kwon, display 13, Figure 1); and 
a processor (Kwon, controller 15, Figure 1) configured to: 
based on detecting that the source apparatus is connected through the input/output interface, receive identification information of the source apparatus from the source apparatus (Kwon, The controller 15 makes a request for an image signal different in resolution from an image signal, which is being received from the external apparatus 17, to the external apparatus 17. According to an exemplary embodiment, the controller 15 may make this request in response to a user's input. The controller 15 may make a request for information about transmittable resolutions to the external apparatus 17, and control the display 13 to display a UI showing the information about the transmittable resolutions received from the external apparatus 17. In this regard, the controller 15 selects one of the transmittable resolutions in response to a user's input through the UI, and makes a request for an image signal having the selected resolution to the external apparatus 17. Figure 1, ¶ [0079]), 
based on the received identification information of the source apparatus, control the display to display a user interface (UI) for changing a resolution (Kwon, As shown in FIG. 5, at operation S50, an image signal having a different resolution is received from an external apparatus. Next, at operation S51 a user setting UI for applying scaling to the image based on the received image signal having the different resolution, and at operation S52 scaling areas are selected through the user setting UI. Here, the scaling areas may include an original view area corresponding to the resolution of the image signal being received, and additional view areas added to the original view areas as the image signal having the different resolution is received. Figure 5, ¶ [0104]), 
based on receiving a user input for changing a resolution through the displayed UI, identify whether the source apparatus can transmit a content of the resolution corresponding to the user input based on the received identification information of the source apparatus (Kwon, Next, at operation S53, scaling ratios are selected through a user setting UI. At this time, the respective scaling ratios may be differently applied to the original view area and the additional view areas. For instance, as shown in FIG. 16, in order to differently apply the scaling ratios to the original view area 163 and additional view areas 164 and 165 of a game image, ratios for enlarging or reducing the original view area 163 and the additional view areas 164 and 165 may be respectively set through the user setting UI 166. Figures 5 and 16, ¶ [0105]), and 
based on identifying that the source apparatus can transmit a content of the resolution corresponding to the user input, transmit a signal requesting the content of the resolution corresponding to the user input to the source apparatus through the input/output interface (Kwon, Lastly, at operation S54, the received image is subject to the scaling with regard to the selected scaling areas and the set scaling ratios. Thus, the display apparatus according to this exemplary embodiment respectively applies different scaling ratios to the different areas of the image in accordance with a user's setting when the image to be displayed on the screen is subject to the scaling, thereby controlling the amount of information obtained from the different areas of the image. Figure 5, ¶ [0106]).  
As to claim 2, Kwon discloses the electronic apparatus further comprising: 
a memory storing extended display identification data (EDID) information corresponding to the electronic apparatus (Kwon, The storage 16 stores information about resolutions supportable by the display apparatus 10 in a memory area to which the external apparatus 17 can have access for transmitting an image signal. According to an exemplary embodiment, the storage 16 may include an extended display identification data (EDID) table where information about the display apparatus 10 is stored. Figure 1, ¶ [0078]), 
wherein the processor is further configured to: 
based on identifying that the source apparatus can transmit a content of the resolution corresponding to the user input, change the EDID information based on the resolution corresponding to the user input (Kwon, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. At this time, the resolution of ‘16:9’ previously stored in the EDID table 71 may be changed into the resolution of ‘21:9’, or the resolution of ‘21:9’ may be added to the EDID table 71. In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]), and 
based on identifying that the source apparatus cannot transmit a content of the resolution corresponding to the user input, scale the content received from the source apparatus to the resolution corresponding to the user input, and control the display to display the scaled content (Kwon, if a PC 77 transmits an image signal for an image 73 having a resolution of ‘21:9’ to a TV 70, the TV 70 may receive an image signal having a resolution of ‘16:9’ supportable in a screen 72 of the TV 70 based on EDID information previously stored in an EDID table 71. At this time, the resolution of ‘16:9’ supported by the TV 70 is different from the resolution of ‘21:9’ for the image 73 received from the PC 77, and therefore the TV 70 cannot display the image 73 received from the PC 77 on a screen 72 or display the image 73 as if left and right partial areas of the image 73 are cut away. In this case, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. At this time, the resolution of ‘16:9’ previously stored in the EDID table 71 may be changed into the resolution of ‘21:9’, or the resolution of ‘21:9’ may be added to the EDID table 71. In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]). 
As to claim 3, Kwon discloses the electronic apparatus wherein the processor is further configured to: 
based on the EDID information changing, transmit a signal for notifying that the EDID information was changed to the source apparatus (Kwon, In this case, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. Figure 7, ¶ [0086]), 
receive a content corresponding to the changed EDID information from the source apparatus (Kwon, In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]), and 
control the display to display the content received from the source apparatus (Kwon, In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]).  
As to claim 7, Kwon discloses the electronic apparatus wherein the processor is further configured to: 
identify whether the source apparatus can scale a content based on the received identification information of the source apparatus (Kwon, Next, at operation S53, scaling ratios are selected through a user setting UI. At this time, the respective scaling ratios may be differently applied to the original view area and the additional view areas. For instance, as shown in FIG. 16, in order to differently apply the scaling ratios to the original view area 163 and additional view areas 164 and 165 of a game image, ratios for enlarging or reducing the original view area 163 and the additional view areas 164 and 165 may be respectively set through the user setting UI 166. Figures 5 and 16, ¶ [0105]), 
based on identifying that the source apparatus can scale a content, transmit a signal requesting the content of the resolution corresponding to the user input to the source apparatus (Kwon, Next, at operation S53, scaling ratios are selected through a user setting UI. At this time, the respective scaling ratios may be differently applied to the original view area and the additional view areas. For instance, as shown in FIG. 16, in order to differently apply the scaling ratios to the original view area 163 and additional view areas 164 and 165 of a game image, ratios for enlarging or reducing the original view area 163 and the additional view areas 164 and 165 may be respectively set through the user setting UI 166. Figures 5 and 16, ¶ [0105]), and 
based on identifying that the source apparatus cannot scale a content, scale the content received from the source apparatus to the resolution corresponding to the user input (Kwon, if a PC 77 transmits an image signal for an image 73 having a resolution of ‘21:9’ to a TV 70, the TV 70 may receive an image signal having a resolution of ‘16:9’ supportable in a screen 72 of the TV 70 based on EDID information previously stored in an EDID table 71. At this time, the resolution of ‘16:9’ supported by the TV 70 is different from the resolution of ‘21:9’ for the image 73 received from the PC 77, and therefore the TV 70 cannot display the image 73 received from the PC 77 on a screen 72 or display the image 73 as if left and right partial areas of the image 73 are cut away. In this case, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. At this time, the resolution of ‘16:9’ previously stored in the EDID table 71 may be changed into the resolution of ‘21:9’, or the resolution of ‘21:9’ may be added to the EDID table 71. In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]).  
As to claim 8, Kwon discloses the electronic apparatus wherein the UI is a UI for selecting one resolution among a plurality of resolutions (Kwon, while a display apparatus 110 displays a game image 113 on a screen having an aspect ratio of ‘16:9’ (i.e. a ratio of a width 111 to a height 112), a user may set the resolution of the image through a resolution setting UI 114, Figure 11, ¶ [0080]), and 
wherein the processor is further configured to: 
based on receiving a user input selecting one resolution through the displayed UI, identify whether the source apparatus can transmit a content of the resolution corresponding to the user input based on the received identification information of the source apparatus (Kwon, while a display apparatus 110 displays a game image 113 on a screen having an aspect ratio of ‘16:9’ (i.e. a ratio of a width 111 to a height 112), a user may set the resolution of the image through a resolution setting UI 114 in order to view an image having a resolution higher than the resolution of resolution of ‘16:9’. At this time, the resolution setting UI 114 shows resolution information of the game image 113, which can be transmitted from the external apparatus 17. For example, the resolution setting UI 114 may show a list of resolutions not higher than the real resolution of the game image 113 provided by the external apparatus 17 and not lower than the resolution supportable in the display apparatus 10. That is, if the real resolution of the game image 113 is ‘4096*2160(21:9)’, the resolution setting UI 114 shows a list of resolutions equal to or higher than the resolution ‘3840*2160(16:9)’ of the display apparatus 110 and equal to lower than the resolution ‘4096*2160(21:9)’ so that a user can select one of the resolutions. Thus, a user can change the resolution of the image being displayed so as to view a cut-away area of the image. Figure 11, ¶ [0080]).  
As to claim 9, Kwon discloses the electronic apparatus wherein the processor is further configured to: 
identify a plurality of resolutions that can be displayed on the display based on resolution information of the display (Kwon, while a display apparatus 110 displays a game image 113 on a screen having an aspect ratio of ‘16:9’ (i.e. a ratio of a width 111 to a height 112), a user may set the resolution of the image through a resolution setting UI 114, Figure 11, ¶ [0080]), and 
control the display to display the UI for selecting one resolution among the plurality of identified resolutions (Kwon, while a display apparatus 110 displays a game image 113 on a screen having an aspect ratio of ‘16:9’ (i.e. a ratio of a width 111 to a height 112), a user may set the resolution of the image through a resolution setting UI 114 in order to view an image having a resolution higher than the resolution of resolution of ‘16:9’. At this time, the resolution setting UI 114 shows resolution information of the game image 113, which can be transmitted from the external apparatus 17. For example, the resolution setting UI 114 may show a list of resolutions not higher than the real resolution of the game image 113 provided by the external apparatus 17 and not lower than the resolution supportable in the display apparatus 10. That is, if the real resolution of the game image 113 is ‘4096*2160(21:9)’, the resolution setting UI 114 shows a list of resolutions equal to or higher than the resolution ‘3840*2160(16:9)’ of the display apparatus 110 and equal to lower than the resolution ‘4096*2160(21:9)’ so that a user can select one of the resolutions. Thus, a user can change the resolution of the image being displayed so as to view a cut-away area of the image. Figure 11, ¶ [0080]).  
As to claim 10, Kwon discloses the electronic apparatus wherein the processor is further configured to: 
based on identifying that the source apparatus cannot transmit a content of the resolution corresponding to the user input, control the display to display a UI comprising at least one of information notifying that the source apparatus cannot transmit a content of the resolution corresponding to the user input, the received identification information of the source apparatus, resolution information of the source apparatus, or information for guiding such that the content received from the source apparatus is scaled to the resolution corresponding to the user input at the electronic apparatus (Kwon, if a PC 77 transmits an image signal for an image 73 having a resolution of ‘21:9’ to a TV 70, the TV 70 may receive an image signal having a resolution of ‘16:9’ supportable in a screen 72 of the TV 70 based on EDID information previously stored in an EDID table 71. At this time, the resolution of ‘16:9’ supported by the TV 70 is different from the resolution of ‘21:9’ for the image 73 received from the PC 77, and therefore the TV 70 cannot display the image 73 received from the PC 77 on a screen 72 or display the image 73 as if left and right partial areas of the image 73 are cut away. In this case, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. At this time, the resolution of ‘16:9’ previously stored in the EDID table 71 may be changed into the resolution of ‘21:9’, or the resolution of ‘21:9’ may be added to the EDID table 71. In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]).  
As to claim 11, Kwon discloses a controlling method of an electronic apparatus (Kwon, display apparatus 10, Figure 1) connected to a source apparatus (Kwon, external apparatus 17, Figure 1), the controlling method comprising: 
based on detecting that the source apparatus is connected, receiving identification information of the source apparatus from the source apparatus (Kwon, The controller 15 makes a request for an image signal different in resolution from an image signal, which is being received from the external apparatus 17, to the external apparatus 17. According to an exemplary embodiment, the controller 15 may make this request in response to a user's input. The controller 15 may make a request for information about transmittable resolutions to the external apparatus 17, and control the display 13 to display a UI showing the information about the transmittable resolutions received from the external apparatus 17. In this regard, the controller 15 selects one of the transmittable resolutions in response to a user's input through the UI, and makes a request for an image signal having the selected resolution to the external apparatus 17. Figure 1, ¶ [0079]); 
based on the received identification information of the source apparatus, displaying a user interface (UI) for changing a resolution (Kwon, As shown in FIG. 5, at operation S50, an image signal having a different resolution is received from an external apparatus. Next, at operation S51 a user setting UI for applying scaling to the image based on the received image signal having the different resolution, and at operation S52 scaling areas are selected through the user setting UI. Here, the scaling areas may include an original view area corresponding to the resolution of the image signal being received, and additional view areas added to the original view areas as the image signal having the different resolution is received. Figure 5, ¶ [0104]); 
based on receiving a user input for changing a resolution through the displayed UI, identifying whether the source apparatus can transmit a content of the resolution corresponding to the user input based on the received identification information of the source apparatus (Kwon, Next, at operation S53, scaling ratios are selected through a user setting UI. At this time, the respective scaling ratios may be differently applied to the original view area and the additional view areas. For instance, as shown in FIG. 16, in order to differently apply the scaling ratios to the original view area 163 and additional view areas 164 and 165 of a game image, ratios for enlarging or reducing the original view area 163 and the additional view areas 164 and 165 may be respectively set through the user setting UI 166. Figures 5 and 16, ¶ [0105]); and 
based on identifying that the source apparatus can transmit a content of the resolution corresponding to the user input, transmitting a signal requesting the content of the resolution corresponding to the user input to the source apparatus through an input/output interface (Kwon, Lastly, at operation S54, the received image is subject to the scaling with regard to the selected scaling areas and the set scaling ratios. Thus, the display apparatus according to this exemplary embodiment respectively applies different scaling ratios to the different areas of the image in accordance with a user's setting when the image to be displayed on the screen is subject to the scaling, thereby controlling the amount of information obtained from the different areas of the image. Figure 5, ¶ [0106]). 
As to claim 12, Kwon discloses the controlling method further comprising: 
based on identifying that the source apparatus can transmit a content of the resolution corresponding to the user input, changing extended display identification data (EDID) information corresponding to the electronic apparatus based on the resolution corresponding to the user input (Kwon, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. At this time, the resolution of ‘16:9’ previously stored in the EDID table 71 may be changed into the resolution of ‘21:9’, or the resolution of ‘21:9’ may be added to the EDID table 71. In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]); and 
based on identifying that the source apparatus cannot transmit a content of the resolution corresponding to the user input, scaling the content received from the source apparatus to the resolution corresponding to the user input, and displaying the scaled content (Kwon, if a PC 77 transmits an image signal for an image 73 having a resolution of ‘21:9’ to a TV 70, the TV 70 may receive an image signal having a resolution of ‘16:9’ supportable in a screen 72 of the TV 70 based on EDID information previously stored in an EDID table 71. At this time, the resolution of ‘16:9’ supported by the TV 70 is different from the resolution of ‘21:9’ for the image 73 received from the PC 77, and therefore the TV 70 cannot display the image 73 received from the PC 77 on a screen 72 or display the image 73 as if left and right partial areas of the image 73 are cut away. In this case, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. At this time, the resolution of ‘16:9’ previously stored in the EDID table 71 may be changed into the resolution of ‘21:9’, or the resolution of ‘21:9’ may be added to the EDID table 71. In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]).  
As to claim 13, Kwon discloses the controlling method further comprising: 
based on the EDID information changing, transmitting a signal for notifying that the EDID information was changed to the source apparatus (Kwon, In this case, the TV 70 may make a request for an image signal, which has a resolution higher than its own resolution of ‘16:9’, to the PC 77 in response to a user's command. Figure 7, ¶ [0086]); 
receiving a content corresponding to the changed EDID information from the source apparatus (Kwon, In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]); and 
displaying the content received from the source apparatus (Kwon, In response to the request of the TV 70, the PC 77 transmits the image signal corresponding to the resolution of ‘21:9’ to the TV 70 based on the EDID information of the changed EDID table 71 so as to be displayed on the screen 72 of the TV 70. Figure 7, ¶ [0086]).  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0013231 by Kwon (“Kwon”) in view of U.S. Pub. No. 2017/0132749 by Lim et al. (“Lim”). 

As to claim 4, Kwon does not expressly teach the electronic apparatus wherein the transmitted signal for notifying that the EDID information was changed is a signal changing a hot plug detect signal from a low state to a high state.  
Lim teaches a device and method for transmitting and receiving data wherein the transmitted signal for notifying that the EDID information was changed is a signal changing a hot plug detect signal from a low state to a high state (Lim, the sink device 200 may switch a Hot Plug Detect (HPD) line from the low level to the high level (step, S620). In this case, the sink device 200 may notify the fact that the DisplayPort cable is normally connected, and that the EDID related circuitry is activated so that the access to the EDID information is available to the source device 100. Figure 1, ¶ [0100]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kwon’s display communication system to include Lim’s transmitting and receiving system because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Lim’s transmitting and receiving system permits detection of an external source is connected to the display.  This known benefit in Lim is applicable to Kwon’s display communication system as they both share characteristics and capabilities, namely, they are directed to source to display communications systems.  Therefore, it would have been recognized that modifying Kwon’s display communication system to include Lim’s transmitting and receiving system would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Lim’s transmitting and receiving system in source to display communications systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Kwon, as modified by Lim, teaches the hot plug detect line switching from low to high when the source is connected to the sink.
As to claim 5, Kwon does not expressly disclose the electronic apparatus further comprising: 
a memory storing a table, the table mapping identification information of a plurality of source apparatuses and resolution information corresponding to the respective identification information, 
wherein the processor is further configured to: 
identify resolution information corresponding to the received identification information of the source apparatus based on the table stored in the memory, and 
identify whether the source apparatus can transmit a content of the resolution corresponding to the user input based on the identified resolution information.  
Lim teaches a device and method for transmitting and receiving data comprising
a memory storing a table, the table mapping identification information of a plurality of source apparatuses and resolution information corresponding to the respective identification information (Lim, FIG. 2 is a table illustrating the resolution supported in the DisplayPort system. Referring to FIG. 2 , the DisplayPort system may support the resolutions. As shown in FIG. 2 , the mandatory resolution is not designated in the DisplayPort system. Accordingly, in the DisplayPort system, the resolution of contents displayed by the sink device 200 may be changed according to the basic resolution information included in the EDID information and the parsing order or the method of the EDID information. Figure 2, ¶¶ [0076 and 0077]), 
wherein the processor is further configured to: 
identify resolution information corresponding to the received identification information of the source apparatus based on the table stored in the memory (Lim, Referring to FIG. 2 , the DisplayPort system may support the resolutions. As shown in FIG. 2 , the mandatory resolution is not designated in the DisplayPort system. Accordingly, in the DisplayPort system, the resolution of contents displayed by the sink device 200 may be changed according to the basic resolution information included in the EDID information and the parsing order or the method of the EDID information. Figure 2, ¶ [0077]), and 
identify whether the source apparatus can transmit a content of the resolution corresponding to the user input based on the identified resolution information (Lim, Referring to FIG. 2 , the DisplayPort system may support the resolutions. As shown in FIG. 2 , the mandatory resolution is not designated in the DisplayPort system. Accordingly, in the DisplayPort system, the resolution of contents displayed by the sink device 200 may be changed according to the basic resolution information included in the EDID information and the parsing order or the method of the EDID information. Figure 2, ¶ [0077]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kwon’s display communication system to include Lim’s transmitting and receiving system because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Lim’s transmitting and receiving system permits display of supported resolutions.  This known benefit in Lim is applicable to Kwon’s display communication system as they both share characteristics and capabilities, namely, they are directed to source to display communications systems.  Therefore, it would have been recognized that modifying Kwon’s display communication system to include Lim’s transmitting and receiving system would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Lim’s transmitting and receiving system in source to display communications systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Kwon, as modified by Lim, teaches the support display resolutions in a table to determine which may be properly connected to the display.
As to claim 6, Kwon, as modified by Lim, teaches the electronic apparatus wherein the input/output interface is a high definition multimedia interface (HDMI) (Lim, In the HDMI system, the device that transmits video/audio data through the HDMI may correspond to the source device 100, and the device that receives video/audio data through the HDMI may correspond to the sink device 200. And, the HDMI cables may be provided for supporting data transmission and reception by connecting two devices. ¶ [0072]), and 
wherein the processor is further configured to: 
based on the source apparatus being connected through the input/output interface, acquire the identification information of the source apparatus from the source apparatus (Kwon, The controller 15 makes a request for an image signal different in resolution from an image signal, which is being received from the external apparatus 17, to the external apparatus 17. According to an exemplary embodiment, the controller 15 may make this request in response to a user's input. The controller 15 may make a request for information about transmittable resolutions to the external apparatus 17, and control the display 13 to display a UI showing the information about the transmittable resolutions received from the external apparatus 17. In this regard, the controller 15 selects one of the transmittable resolutions in response to a user's input through the UI, and makes a request for an image signal having the selected resolution to the external apparatus 17. Figure 1, ¶ [0079]).  In addition, the motivation used is the same as in the rejection of claim 5.
As to claim 14, Kwon does not expressly teach the electronic apparatus wherein the transmitted signal for notifying that the EDID information was changed is a signal changing a hot plug detect signal from a low state to a high state.  
Lim teaches a device and method for transmitting and receiving data wherein the transmitted signal for notifying that the EDID information was changed is a signal changing a hot plug detect signal from a low state to a high state (Lim, the sink device 200 may switch a Hot Plug Detect (HPD) line from the low level to the high level (step, S620). In this case, the sink device 200 may notify the fact that the DisplayPort cable is normally connected, and that the EDID related circuitry is activated so that the access to the EDID information is available to the source device 100. Figure 1, ¶ [0100]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kwon’s display communication system to include Lim’s transmitting and receiving system because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Lim’s transmitting and receiving system permits detection of an external source is connected to the display.  This known benefit in Lim is applicable to Kwon’s display communication system as they both share characteristics and capabilities, namely, they are directed to source to display communications systems.  Therefore, it would have been recognized that modifying Kwon’s display communication system to include Lim’s transmitting and receiving system would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Lim’s transmitting and receiving system in source to display communications systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Kwon, as modified by Lim, teaches the hot plug detect line switching from low to high when the source is connected to the sink.
As to claim 15, Kwon, as modified by Lim, teaches the controlling method wherein the hot plug detect signal indicates whether an HDMI cable is connected or released (Lim, Referring to FIG. 7, firstly, the source device 100 and the sink device 200 may be connected with each other (step, S600). In this case, the source device 100 and the sink device 200 may be connected via the DisplayPort cable, but not limited thereto, and may be connected via the HDMI cable. Figure 7, ¶ [0098]) (Lim, the sink device 200 may switch a Hot Plug Detect (HPD) line from the low level to the high level (step, S620). In this case, the sink device 200 may notify the fact that the DisplayPort cable is normally connected, and that the EDID related circuitry is activated so that the access to the EDID information is available to the source device 100. Figure 1, ¶ [0100]). In addition, the motivation used is the same as in the rejection of claim 14.
As to claim 16, Kwon, as modified by Lim, teaches the controlling method wherein, based on the hot plug detect signal transitioning to a predetermined voltage, the source apparatus recognizes that the HDMI cable is connected and requests the EDID information from the electronic apparatus (Lim, Referring to FIG. 7, firstly, the source device 100 and the sink device 200 may be connected with each other (step, S600). In this case, the source device 100 and the sink device 200 may be connected via the DisplayPort cable, but not limited thereto, and may be connected via the HDMI cable. Figure 7, ¶ [0098]) (Lim, the sink device 200 may switch a Hot Plug Detect (HPD) line from the low level to the high level (step, S620). In this case, the sink device 200 may notify the fact that the DisplayPort cable is normally connected, and that the EDID related circuitry is activated so that the access to the EDID information is available to the source device 100. Figure 1, ¶ [0100]). Lim teaches the HPD detect line being switch to a high level (voltage level). In addition, the motivation used is the same as in the rejection of claim 14.
As to claim 17, Kwon does not expressly discloses the controlling method wherein the identifying whether the source apparatus can transmit a content of the resolution corresponding to the user input comprises: 
identifying resolution information corresponding to the received identification information of the source apparatus based on a table, the table mapping identification information of a plurality of source apparatuses stored in the electronic apparatus and resolution information corresponding to the respective identification information; and 
identifying whether the source apparatus can transmit a content of the resolution corresponding to the user input based on the identified resolution information.
Lim teaches a device and method for transmitting and receiving data comprising
identifying resolution information corresponding to the received identification information of the source apparatus based on a table (Lim, FIG. 2 is a table illustrating the resolution supported in the DisplayPort system. Referring to FIG. 2 , the DisplayPort system may support the resolutions. As shown in FIG. 2 , the mandatory resolution is not designated in the DisplayPort system. Accordingly, in the DisplayPort system, the resolution of contents displayed by the sink device 200 may be changed according to the basic resolution information included in the EDID information and the parsing order or the method of the EDID information. Figure 2, ¶¶ [0076 and 0077]), the table mapping identification information of a plurality of source apparatuses stored in the electronic apparatus and resolution information corresponding to the respective identification information (Lim, Referring to FIG. 2 , the DisplayPort system may support the resolutions. As shown in FIG. 2 , the mandatory resolution is not designated in the DisplayPort system. Accordingly, in the DisplayPort system, the resolution of contents displayed by the sink device 200 may be changed according to the basic resolution information included in the EDID information and the parsing order or the method of the EDID information. Figure 2, ¶ [0077]); and 
identifying whether the source apparatus can transmit a content of the resolution corresponding to the user input based on the identified resolution information (Lim, Referring to FIG. 2 , the DisplayPort system may support the resolutions. As shown in FIG. 2 , the mandatory resolution is not designated in the DisplayPort system. Accordingly, in the DisplayPort system, the resolution of contents displayed by the sink device 200 may be changed according to the basic resolution information included in the EDID information and the parsing order or the method of the EDID information. Figure 2, ¶ [0077]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kwon’s display communication system to include Lim’s transmitting and receiving system because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Lim’s transmitting and receiving system permits display of supported resolutions.  This known benefit in Lim is applicable to Kwon’s display communication system as they both share characteristics and capabilities, namely, they are directed to source to display communications systems.  Therefore, it would have been recognized that modifying Kwon’s display communication system to include Lim’s transmitting and receiving system would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Lim’s transmitting and receiving system in source to display communications systems and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Kwon, as modified by Lim, teaches the support display resolutions in a table to determine which may be properly connected to the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2014/0211941 by Oh teaches a source device content providing method which converts image data to a version supported by a display.

U.S. Pub. No. 2018/0226052 by Lv teaches a control method of a display which may change the EDID based on the connected source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691